LAW OFFICES THOMPSON, WELCH, SOROKO & GILBERT LLP CORTE MADERA, CA94925 (415)927-5200 FACSIMILE (415) 927-5210 email: rsoroko@TWSGLAW.com SAN FRANCISCO OFFICE (415) 262-1200 July 21, 2010 Mr. Jeffrey Riedler Assistant Director Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BioTime, Inc. Amendment No.1 to Registration Statement on Form S-3 File No. 333-167822 Dear Mr. Riedler: This letter is in response to your comment concerning the above-referenced Registration Statement and is being submitted to you in connection with BioTime's filing of Amendment No. 1.A copy of the amendment, redlined to show changes, is also being provided for your reference. We have amended the prospectus to include the selling security holder information required by Item 507 of Regulation S-K.This information may be found on pages26 and27 of the amended prospectus.We have also made a few otherupdates to the prospectus as shown in the redlined version. A request for acceleration of the effective date of the Registration Statement has been submitted by BioTime with this amendment. Please direct all correspondence and communications with respect to the Registration Statement to the undersigned. Very truly yours, /s/ Richard S. Soroko Richard S. Soroko
